United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1839
Issued: January 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 8, 2015 appellant filed a timely appeal from a June 8, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that she was
disabled from work for the period April 16 to May 1, 2015 causally related to the March 2, 2015
employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 8, 2015 decision. Since the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the Board
may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB
126 (2005).

FACTUAL HISTORY
OWCP accepted that on March 2, 2015 appellant, then a 38-year-old employing
establishment supervisor, sustained a left foot injury when a general purpose container (GPC)
fell on top of her left foot. She stopped work on March 6, 2015. OWCP accepted her claim for
left foot contusion.
Appellant was initially examined in urgent care on March 6, 2015 by Dr. Idaylis Morono
Ponce, a family practitioner. Dr. Ponce noted that she worked for the employing establishment
and was involved in an accident on March 2, 2015 when she was struck by a falling object. He
completed a state workers’ compensation form and indicated that appellant was unable to return
to work. In a narrative report dated March 6, 2015, Dr. Ponce related that she had moderate softtissue tenderness in the left medial and dorsal foot, and moderate tenderness of the dorsal aspect
of the midfoot. He noted abnormal limping and gait. Dr. Ponce diagnosed single contusion of
the left foot with no hematoma or skin abrasion.
On March 6, 2015 appellant underwent an x-ray examination by Dr. Ricardo C. Cury, a
Board-certified diagnostic radiologist, who reported no evidence of acute fracture or
malalignment and no substantial degenerative change.
The employing establishment completed a (Form CA-16), authorization for examination,
signed by a supervisor, which indicated that appellant was authorized to seek medical treatment
with Southernmost Foot and Ankle Clinic. On the reverse side of the claim form, on March 25,
2015 a podiatrist with an illegible signature, completed the attending physician’s form and
reported that on March 2, 2015 a GPC fell on her foot. He diagnosed contusion with no visible
fracture. The podiatrist checked a box marked “yes” that appellant’s condition was caused or
aggravated by the described employment activity. He noted that appellant was totally disabled
beginning March 25, 2015.
In an April 15, 2015 progress note, Dr. Dmitry Sandler, a podiatrist, examined appellant
for complaints of no significant improvement with regard to her left foot pain. He reviewed
appellant’s history and conducted an examination. Dr. Sandler observed no musculoskeletal
changes, no motor weakness, and no sensory changes.
On April 23, 2015 appellant filed a (Form CA-7) claim for disability compensation for
the period April 16 to May 1, 2015.
By letter dated April 30, 2015, OWCP advised appellant that the evidence received was
insufficient to support her claim for disability compensation. It requested that she submit
medical evidence to establish that she was unable to work for the period April 16 to May 1, 2015
as a result of her accepted employment injury.
Appellant resubmitted Dr. Ponce’s March 6, 2015 report and Dr. Sandler’s April 15,
2015 progress note.
In an undated attending physician’s report, Dr. Sandler noted that on March 2, 2015 a
GPC fell on appellant’s foot. He reported findings of pain on palpation, edema, and left foot

2

contusion. Dr. Sandler diagnosed contusion and neuralgia. He indicated that appellant was
disabled beginning March 2, 2015.
On May 8, 2015 appellant underwent a magnetic resonance imaging (MRI) scan of the
left foot by an unknown provider. The examination revealed no bone marrow edema, fracture, or
joint effusion and no acute ligamentous or tendon tear.
In a May 13, 2015 work capacity evaluation form, Dr. Sandler indicated that appellant
was able to work four hours with limitations of no walking, standing, bending, stooping,
pushing, pulling, lifting, squatting, kneeling, climbing, or operating of a motor vehicle. He also
noted that she must ambulate with a walker at all times.
In a June 8, 2015 decision, OWCP denied appellant’s claim finding insufficient medical
evidence to establish that she was unable to work from April 16 to May 1, 2015 as a result of her
March 2, 2015 employment injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA bears the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee must establish that she was disabled for work as a result of the accepted
employment injury.
Whether a particular injury causes an employee to become disabled for work and the
duration of that disability are medical issues that must be proved by a preponderance of reliable,
probative, and substantial medical opinion evidence.3 Findings on examination and a physician’s
opinion, supported by medical rationale, are needed to show how the injury caused the employee
disability for his or her particular work.4 For each period of disability claimed, the employee
must establish that she was disabled for work as a result of the accepted employment injury. The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.5
ANALYSIS
OWCP accepted appellant’s claim for left foot contusion as a result of the March 2, 2015
employment injury. Appellant stopped work on March 6, 2015. She filed a claim for disability
compensation for the period April 16 to May 1, 2015. In a decision dated June 8, 2015, OWCP
denied appellant’s disability compensation claim finding insufficient medical evidence to
establish that she was unable to work for the claimed period as a result of her March 2, 2015
employment injury.
3

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

4

Dean E. Pierce, 40 ECAB 1249 (1989).

5

Amelia S. Jefferson, supra note 3.

3

Appellant was initially treated by Dr. Ponce in urgent care. In a March 6, 2015 note and
narrative report, Dr. Ponce related that she was injured at work on March 2, 2015 when she was
struck by a falling object. He reviewed appellant’s history and conducted an examination.
Dr. Ponce observed moderate soft-tissue tenderness in the left medial and dorsal foot and
moderate tenderness of the dorsal aspect of the midfoot. He diagnosed single contusion of the
left foot with no hematoma or skin abrasion. Dr. Ponce completed a state workers’
compensation form which indicated that appellant was unable to work. Although he advised that
she was unable to work, he did not provide any dates of her inability to work or any opinion on
the cause of her work stoppage. The Board has found that medical evidence that does not
address the specific period of disability in question and does not offer an opinion regarding the
cause of the alleged disability is of limited probative value.6 Similarly, Dr. Sandler’s reports
provided no opinion regarding the dates of disability in question and the cause of appellant’s
inability to work. As none of these reports provide any medical rationale for how the March 2,
2015 employment injury caused appellant’s disability for this period, these reports are
insufficient to establish appellant’s disability compensation claim.
The additional diagnostic reports are also insufficient to establish appellant’s claim.
Neither the March 6, 2015 x-ray report by Dr. Cury nor the May 8, 2015 MRI scan report by an
unknown provider addressed the relevant issue of disability from employment. Thus, these
reports are also insufficient to establish appellant’s disability compensation claim.7
While the attending physician’s report on the March 25, 2015 CA-16 authorization form,
with an illegible signature by a podiatrist, indicated by checkmark that appellant was disabled as
of March 25, 2015, the Board has held that a report that offers only a checkmark to settle the
issue of causal relationship is of diminished probative value and is insufficient to establish causal
relationship.8
On appeal, appellant stated that she did not receive any wage-loss compensation from
OWCP since she was injured. She noted that she submitted all of her medical documents.
Although appellant alleged that she was disabled for the period April 16 to May 1, 2015 as a
result of her accepted employment injury, the medical evidence of record does not establish that
her claimed disability during the above timeframe was related to her March 2, 2015 employment
injury. The Board finds that she has failed to submit rationalized medical evidence establishing
that her disability for the period April 16 to May 1, 2015 was causally related to her accepted
employment injury. Accordingly, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

Supra note 3.

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
disabled from work for the period April 16 to May 1, 2015 causally related to her March 2, 2015
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

